NOTE: This order is n0nprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-1176 d
TESSERA, ¥NC.,
Appe1|ant,
v.
lNTERNATlONAL TRADE COMM|SS|ON,
Appel|ee,
and
ELP|DA NlEMORY, |NC. and ELP|DA MEMORY (USA) |NC.,
|nterven0rS,
and
SMART MODULAR TECHNOLOG|ES, |NC.,
|nteNenor,
and
ACER, |NC., ACER AMER1CA CORPORAT|ON, NANYA TECHNOLOGY
CORPORAT|ON, NANYA TECHNOLOGY CORPORATlON U.S.A., and POWERCHlP
SE|V||CONDUCTOR CORPORAT|ON,
|nterven0rs,
and
RAMAXEL TECHNOLOGY LTD.,
|nterven0r,
and
K|NGSTON TECHNOLOGY CO|V!PANY, |NC.,
|nterven0r.

,
On appeal from the United States international Trade Commission
in investigation No. 337-TA-630.
ON MOT|ON
Before BRYSON, Circuit Judge.
ORDER
The parties jointly move for an extension of time to file their opening briefs
Tessera, lnc. also moves for leave to file an opening brief of up to 28,000 words The
lnternational Trade Commission and the intervenors oppose the latter motion
Upon consideration thereof,
lT |S ORDERED THAT:
(‘l) The motion for an extension of time is granted. The appe||ant's opening
brief is due no later than May 27, 2010. The appellee's and the intervenors opening
briefs are due no later than July 20, 2010.
(2) The motion for leave to file a brief of up to 28,000 words is denied
llAY 03 2010
Date
cc: Morgan Chu, Esq.
Panyin A. Hughes, Esq.
G. Hopkins Guy, lll, Esq.
Larry L. Shatzer, ll, Esq.
Michae| R. Levinson, Esq.
Joseph V. Co|aianni, Esq.
Jonathan M. James, Esq.
s8
2010-1176 -2 -
FOR THE COURT
g/s/ Jan Horbaly
Jan Horbaly .
Clerk
"*iis"FrinSi'.i’%i*@iSr°“
NAY 113 2010
JAN HORBAL¥
CLERl(